FEDERATED MDT SERIES Federated Investors Funds 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 September 28, 2011 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:FEDERATED MDT SERIES (the “Trust”) Federated MDT All Cap Core Fund Federated MDT Balanced Fund Federated MDT Large Cap Growth Fund Federated MDT Small Cap Core Fund Federated MDT Small Cap Growth Fund 1933 Act File No. 333-134468 1940 Act File No. 811-21904 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Trust hereby certifies that the definitive forms of Prospectuses and Statements of Additional Information dated September 30, 2011, that would have been filed under Rule 497(c), do not differ from the forms of Prospectuses and Statements of Additional Information contained in the most recent Registration Statement for the Trust.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 12 on September 27, 2011. If you have any questions regarding this certification, please contact me at (412) 288-8240. Very truly yours, /s/ Alicia G. Powell Alicia G. Powell Assistant Secretary
